
	
		I
		111th CONGRESS
		1st Session
		H. R. 1775
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide support to develop career and technical
		  education programs of study and facilities in the areas of renewable
		  energy.
	
	
		1.Short titleThis Act may be cited as the
			 Grants for Renewable Energy Education
			 for the Nation Act or the GREEN Act.
		2.FindingsCongress finds that—
			(1)career and
			 technical education provides education pathways that help students explore
			 interests and careers that support the United States economy;
			(2)the United States
			 needs to develop renewable energy options that conserve energy and provide
			 energy efficiency and new and yet unrecognized fields are developing as a
			 result of the attention and focus on renewable energy, and new workers will be
			 needed for professions in these fields;
			(3)the Conference of Mayors reports that
			 millions of U.S. workers across a wide range of familiar occupations, States,
			 and income and skill levels will all benefit from the project of defeating
			 global warming and transforming the United States into a green economy;
			(4)a
			 report commissioned by the American Solar Energy Society attributed 8.5 million
			 jobs in 2006 to renewable energy or energy efficient industries and the Apollo
			 Alliance predicts that the Nation could generate 3 million to 5 million more
			 green jobs over the next 10 years;
			(5)more than 40 percent of the fastest growing
			 occupations will require an associate’s degree, a postsecondary vocational
			 certificate, or extensive job training, according to a Bureau of Labor
			 Statistics Report;
			(6)more than 80
			 percent of respondents in the National Association of Manufacturers 2005 skills
			 gap report indicated that they are experiencing a shortage of qualified workers
			 overall with 13 percent reporting severe shortages and 68 percent indicating
			 moderate shortages;
			(7)career and
			 technical education graduates are more likely to be in the labor force and earn
			 more than graduates who have a high school degree; and
			(8)career and
			 technical education programs need support in acquiring the latest technology
			 and developing programs that prepare students for the new and emerging
			 renewable energy field.
			3.Renewable energy
			 curriculum development grants
			(a)AuthorizationThe
			 Secretary of Education is authorized to award grants, on a competitive basis,
			 to eligible partnerships to develop programs of study (containing the
			 information described in section 122(c)(1)(A) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342)), that are focused on emerging
			 careers and jobs in the renewable energy sector.
			(b)Eligible
			 partnershipsFor purposes of this section, an eligible
			 partnership shall include—
				(1)at
			 least 1 local education agency eligible for funding under section 131 of the
			 Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or
			 an area career and technical education school or education service agency
			 described in such section;
				(2)at least 1
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C. 2352); and
				(3)representatives of
			 the community including business, labor organizations, and industry that has
			 experience in the renewable energy field.
				(c)ApplicationAn
			 eligible partnership seeking a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Applications shall include—
				(1)a
			 description of the eligible partners and partnership, the roles and
			 responsibilities of each partner, and a demonstration of each partner’s
			 capacity to support the program;
				(2)a
			 description of the career area or areas within the field of renewable energy to
			 be developed, the reason for the choice, and evidence of the labor market need
			 to prepare students in that area;
				(3)a
			 description of the new or existing program of study and both secondary and
			 postsecondary components;
				(4)a
			 description of the students to be served by the new program of study;
				(5)a
			 description of how the program of study funded by the grant will be replicable
			 and disseminated to schools outside of the partnership, including urban and
			 rural areas;
				(6)a
			 description of applied learning that will be incorporated into the program of
			 study and how it will incorporate or reinforce academic learning;
				(7)a
			 description of how the program of study will be delivered;
				(8)a
			 description of how the program will provide accessibility to students,
			 especially economically disadvantaged, low performing and urban and rural
			 students; and
				(9)a
			 description of how the program will address placement of students in
			 non-traditional fields as described in section 3(20) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302(20)).
				(d)PriorityThe
			 Secretary shall give priority to applications that—
				(1)use online
			 learning or other innovative means to deliver the program of study to students,
			 educators, and instructors outside of the partnership; and
				(2)focus on low performing students and
			 special populations as defined in section 3(29) of the Carl D. Perkins Career
			 and Technical Education Act of 2006 (20 U.S.C. 2302(29)).
				(e)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
				(1)educators who have
			 experience implementing renewable energy curriculums; and
				(2)business and
			 industry experts who work and build in renewable energy fields.
				(f)Uses of
			 fundsGrants awarded under this section shall be used for the
			 development, implementation, and dissemination of programs of study (as
			 described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical
			 Education Act (20 U.S.C. 2342(c)(1)(A))) in career areas related to energy
			 sustainability.
			4.Renewable energy
			 facilities grants
			(a)AuthorizationThe
			 Secretary of Education is authorized to award grants, on a competitive basis,
			 to eligible entities to promote development of career and technical education
			 facilities that are energy efficient and promote the use of renewable energy
			 practices.
			(b)Eligible
			 entitiesFor purposes of this section, eligible entities
			 include—
				(1)a
			 local education agency eligible for funding under section 131 of the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area
			 career and technical education school or education service agency described
			 under that section; or
				(2)a
			 postsecondary institution eligible for funding under section 132 of such Act
			 (20 U.S.C. 2352).
				(c)ApplicationAn
			 eligible entity seeking a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require.
			(d)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
				(1)career and
			 technical education administrators who have experience with energy-efficient
			 facilities and equipment; and
				(2)business and
			 industry experts who build and work in renewable energy facilities.
				(e)Use of
			 fundsGrants awarded under this section shall be used for—
				(1)performing an
			 evaluation of the sustainability aspects of current facilities, unless such an
			 evaluation has been conducted prior to receiving a grant under this
			 section;
				(2)convening
			 stakeholders, including organizations devoted to the promotion and support of
			 renewable energy activities, to develop a plan to address needs identified in
			 such an evaluation, unless such a plan has already been developed prior to
			 receiving a grant under this section;
				(3)initiating
			 activities related to the construction, operation, and improvement of
			 facilities that promote the use of renewable energy practices;
				(4)purchasing
			 energy-efficient machinery, technology, or other physical equipment used as an
			 educational tool to deliver career and technical education courses;
				(5)measuring the
			 effectiveness of the new or improved facilities and infrastructure, such as
			 complying with existing renewable energy standards; and
				(6)communicating the
			 lessons and practices learned from the building upgrades to other
			 institutions.
				5.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $100,000,000 to the Secretary of Education to
			 carry out the grant program established under this Act.
		
